Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 	Pending claims 1-18 are addressed below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-15, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorf (US 2626860).
Re claim 1, Dorf discloses a method for extinguishing a flame front in a gas pipeline (how device in figs. 1 and 2 works, “a supply pipe 10 carries a fuel gas such as acetylene under about 400 to 425 pounds per square inch to a usual porous material used for the suppression of backfire”), comprising: 
introducing an extinguishing agent (a first portion of the water 18 in container 17 to be pushed into a portion of porous material 11 when backfire flame occurs) at an overpressure (pressure from the “traveling pressure wave”; col. 2, ln 14-15) into an extinguishing zone (top half of 11 where water is soaked in) of the gas pipeline (col. 2, ln 12-23: “When a backfire flame travels back the outlet pipe on the downstream side 6 of the constriction, the rapidly travelling pressure wave is delayed momentarily by the constriction 15, with the result that the pressure breaks the disk 19, putting pressure on the water and causing the disk 20 to break and the water to rise in the outlet pipe on the upstream side 15 of the constriction into contact with the porous material 11”); and 
introducing a sealing fluid (a second portion of the water 18 in container that is also pushed into the lower portion of 11 ) into a sealing zone (another/bottom half of 11 where water is soaked in) of the gas pipeline such that the sealing fluid fills a bottom of the sealing zone (any amount of water 18 that fills the lower portion of 11) and remains in the sealing zone (water remains in the sealing zone for the duration that it is pushed in by the pressure wave, and remains clinging to the porous material 11 portion cited as “sealing zone” for a certain duration before being completely runs off or dries off the porous material; the current claim language does not specify the distinguishing time duration for this functional language) because of the influence of gravity (water is influenced by gravity) in such a way that a gas (fuel gas flowing from 10 to 16, or gas the backfire flame flowing from 16 to 10) flowing through the gas pipeline must flow into or out of the sealing zone via an opening which lies below a fluid level (wetted portion of the porous material 11 cited as “sealing zone”) of the sealing fluid (top opening of 15 that is in direct contact with 11, since the cited opening is below the porous material, it is below the fluid level penetrating the wool/porous material 11) through the sealing fluid in the sealing zone (col. 4, ln 9-13: “The cooling liquid does not clog the pores of the material 11, but effectively cools that material due to its latent heat of vaporization and low enough surface tension to allow penetration of the porous mass.”).

Re claim 2, Dorf discloses the sealing fluid introduced into the sealing zone prevents a movement of a flame front from one side (pipe 15 below 11) of the sealing zone to another side (pipe 10 above 11) of the sealing zone (col. 2, line 23-25: “Maintaining the porous material cool insures that the backfire will not pass through the material”).

Re claim 3, Dorf discloses the sealing fluid (second portion of water 18 that is pushed into 11) is introduced into the gas pipeline sequentially after the extinguishing agent (first portion of water 18 that is pushed into 11).

Re claim 4, Dorf discloses the extinguishing agent and the sealing fluid are the same fluid (water 18).

Re claim 5, Dorf discloses the extinguishing zone and the sealing zone at least partially coincide spatially (see annotated figure 1).

    PNG
    media_image1.png
    600
    332
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1
Re claim 6, Dorf discloses the method according to claim 5 wherein either the extinguishing zone is completely part of the sealing zone, or the sealing zone is completely part of the extinguishing zone (see annotated figure 1).

Re claim 7, Dorf discloses further comprising opening a closure (19, 20) in order to introduce the extinguishing agent into the extinguishing zone (closure membranes 19, 20 are broken in order to push the first portion of water into extinguishing zone in 11, col. 2, ln 12-23).

Re claim 8, Dorf discloses wherein the step of opening the closure is performed by one of either switching a valve or and destroying a membrane (pressure destroys membranes 19 and 20, col. 2, ln 12-23).

Re claim 9, Dorf discloses the overpressure (from the backfire flame) destroys a membrane (20) that fluidically separates the extinguishing agent (first portion of water 18) from the extinguishing zone (at 11, see annotation), thereby permitting introducing the extinguishing agent into the extinguishing zone (col. 2, ln 12-23).

Re claim 10, Dorf discloses an extinguishing device (fig. 1) for a gas pipeline, comprising: at least one container (17) for accommodating an extinguishing agent (first portion of water 18) and a sealing fluid (second portion of water 18) and is configured to conduct a method according to claim 1 (see rejection of claim 1 above).

Re claim 12, Dorf discloses the at least one container is configured to accommodate the extinguishing agent (first portion of water 18) and the sealing fluid (second portion of water 18). 

Re claim 13, Dorf discloses the at least one container comprises at least one extinguishing agent space (space portion in 17 closer to 21) and at least one sealing fluid space (space portion in 17 closer to 22).

Re claim 14, Dorf discloses wherein the at least one extinguishing agent space and the at least one sealing fluid space are fluidically connected or fluidically connectable to one another (see Dorf’s fig. 1, spaces accommodating the first and second portions of the water 18 are fluidically connected).

Re claim 15, Dorf discloses the extinguishing device according to claim 10 wherein the at least one container (17) is configured to separately introduce the extinguishing agent (first portion of water 18 that enters 11) into the extinguishing zone and the sealing fluid into the sealing zone (second portion of water 18 that enters 11, separate event timing).

Re claims 17-18, Dorf discloses wherein the sealing fluid comprises water (see fig. 1; col. 2, ln 7-9: “a container 17 having therein water”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorf (US 2626860) in view of Leahy (US 2016/0361580).
Re claim 11, Dorf discloses the extinguishing device according to claim 10, but fail to teach another a container of compressed gas or a gas generator for generating the overpressure.
However, Leahy teaches a fire suppression device and method (shown in fig. 1A) that utilize an overpressure configuration with a propellant tank 120 coupled to a non-pressurized suppressant tank 111 wherein the overpressure from the open propellant tank 120 destroys a membrane 113 to permit introducing the extinguishing agent 112 into the extinguishing zone 190 (par. 44, 57).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dorf to incorporate the teachings of Leahy to substitute the one container configuration (container 17) in Dorf with a two container configuration (compressed gas container 120 coupled to the suppressant container 110). The substitution of one known element (container agent source) as taught by Dorf with another (two container configuration) as taught by Leahy would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  since the substitution of suppressant container source configuration would have yielded predictable results, namely, providing pressurized agent discharge to suppress flame or explosion in the protected space, for better timing of the fluid release. In addition, Leahy has also disclosed the mentioned two container layout, propellant with non-pressurized pure suppressant cartridge, have the benefit of safer and more stable during transport (par. 57) than the pre-pressurized suppressant one-container setting.

Re claim 16, Dorf discloses the extinguishing device according to claim 10, but fails to teach at least one detector arranged or arrangeable in or on the gas pipeline, wherein the at least one detector is configured to detect a flame front; and an electronic control system.
Leahy discloses an extinguishing device (fig. 1A) that utilize detectors 131 and 132 (par. 53) configured to detect a flame front (par. 60: “For example, an explosion sensor may include a pressure threshold sensor. In the event of an explosion in the protected volume, an incipient state rapid rise of pressure—i.e., a pressure wave—may move ahead of the explosion”); and an electronic control system 130 that processes a signal from the sensors and determine an appropriate response (par. 53).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dorf to incorporate the teachings of Leahy to provide at least one detector arranged or arrangeable in or on the gas pipeline, wherein the at least one detector is configured to detect a flame front; and an electronic control system. Doing so would allow for early detection (par. 10, Leahy), extinguishing application and timing of application to be specifically optimize for the expected fire/flame condition, i.e. triggering release in the early stages of deflagration (par. 9, Leahy) as opposed to allowing backfire flame to build up a large pressure wave in the system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are found not persuasive. 
1) With regard to claim 1, the rejection in view of Van Gelder no longer applies and applicant’s argument to Van Gelder is moot. 
2) With regard to Claim 1 and reference Dorf (US 2626860), applicant argues that water 18 cannot “fill” casing 12, and any water which does not cling to the wool fiber surface would fall out the bottom of casing 12 (Remarks page 7). 
Firstly, it is not relevant if water cannot fill casing 12 entirely because the claim language does not require such scope. The rejection only cites some portions of porous material 11 being the extinguishing zone and the sealing zone, respectively. Since the claim broadly defines “an extinguishing zone” and “a sealing zone”, a bottom portion of porous material shown in the annotated figure 1 above where any portion of water does stay (wetted wool) for any duration of time, would meet the limitation “the sealing fluid fills a bottom of the sealing zone”. 
3) With regard to Claim 1 and reference Dorf (US 2626860), applicant argues that there cannot be a “fluid level” in casing 12, since casing 12 only ever has dry or wetted wool. 
The current claim language recites “a fluid level of the sealing fluid”, which is irrelevant of how much water fills the casing 12. Any portion of the water penetrate the wool/porous material 11 exists within the cited “sealing zone” is interpreted to convey a fluid level. Since the top opening of 15 is directly below wetted porous material (wetted wool), it meets the claimed limitation as “an opening which lies below a fluid level of the sealing fluid” (claim 1, line 7).

4) With regard to Claim 1 and reference Leahy, applicant argues that Leahy does not teach any aspect of “extinguishing zone” and “sealing zone”, there is no obviousness combination in view of Leahy. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Dorf was cited to teach “extinguishing zone” and “sealing zone”, while Leahy was shown to demonstrate configurations where overpressure can be provided via a container of compressed gas for better timing of the fluid release. Addressing deficiencies in Leahy that was already taught by Dorf reference does not show nonobviousness, and is found not persuasive. 
The examiner maintains that the claims remain unpatentable for the reasons above. The claim can be amended to further distinguish the structure of the device from the cited prior arts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752